1                                                   I N         T H E      S U P R E M E              C O U R T          O F         T E N N E S S E E
 2
 3
 4
                                                                                            A T        J A C K S O N                                         FILED
 5
                                                                                                                                                                   April 13, 1998
 6
 7
                                                                                                                                                             Cecil Crowson, Jr.
 8   S T A T E     O F     T E N N E S S E E ,                                                    )                                                          Appellate C ourt Clerk
 9                                                                                                )
10               A p p e l l e e ,                                                                )
11                                                                                                )             S h e l b y              C o u n t y
12                                                                                                )
13   v .                                                                                          )             H o n . W .                F r e d       A x l e y ,
14                                                                                                )             J u d g e
15                                                                                                )
16   P E R R Y     A .     C R I B B S ,                                                          )             N o .           0 2 S 0 1 - 9 7 0 3 - C R - 0 0 0 1 4
17                                                                                                )
18               A p p e l l a n t .                                                              )
19
20
21
22
23                                                     C O N C U R R I N G                 A N D        D I S S E N T I N G                O P I N I O N
24
25

26                             I         c o n c u r         w i t h         t h e         m a j o r i t y ’ s                  d e c i s i o n         t h a t      t h e         c o n v i c t i o n

27   o f     f i r s t     d e g r e e            m u r d e r              b e       a f f i r m e d .                H o w e v e r ,              I     d i s s e n t         f r o m       t h e

28   m a j o r i t y ' s             f i n d i n g           t h a t         t h e         j u r y ' s          i m p r o p e r                c o n s i d e r a t i o n             o f     t h e

29   f e l o n y - m u r d e r               a g g r a v a t i n g                   c i r c u m s t a n c e ,                    T e n n .        C o d e        A n n .      §     3 9 - 1 3 -

30   2 0 4 ( i ) ( 7 ) ,             w a s      h a r m l e s s              e r r o r            b e y o n d         a         r e a s o n a b l e          d o u b t .             A l s o ,       t h e

31   s e n t e n c e       o f           d e a t h         i n      t h i s          c a s e          i s ,     i n        m y         v i e w ,       d i s p r o p o r t i o n a t e .

32

33                             T h e         m a j o r i t y              a g a i n          e x c u s e s            c o n s t i t u t i o n a l                  d e f i c i e n c y           w i t h

34   i t s     u b i q u i t o u s              u s e        o f         h a r m l e s s              e r r o r .               A s      s t a t e d       i n      d i s s e n t          i n

35   S t a t e     v .     B o y d ,            _ _ _ _           S . W . 2 d          _ _ _ _          ( T e n n .             1 9 9 8 ) ,        d i s s e n t i n g             s l i p

36   o p i n i o n       a t         9 ,     t h e         h i g h         s t a n d a r d              f o r      h a r m l e s s               e r r o r        a n a l y s i s

37   a n n o u n c e d             i n     S t a t e         v .         H o w e l l ,            8 6 8       S . W . 2 d              2 3 8     ( T e n n .        1 9 9 3 ) ,        c e r t .

38   d e n i e d     4 1 0           U . S .      1 2 1 5 ,              1 1 4       S .     C t .        1 3 3 9          ( 1 9 9 4 ) ,           h a s     b e e n

39   s i g n i f i c a n t l y               c o m p r o m i s e d                   i n     a        n u m b e r          o f         c a s e s       d e c i d e d         s i n c e
 1   H o w e l l .         S e e       S t a t e       v .       S m i t h ,               8 9 3       S . W . 2 d       9 0 8         ( T e n n .       1 9 9 4 ) ,       c e r t .

2    d e n i e d ,       _ _ _ _       U . S .       _ _ _ _ ,           1 1 6         S .       C t .     9 9       ( 1 9 9 5 ) ;         S t a t e       v .     N i c h o l s ,             8 7 7

 3   S . W . 2 d     7 2 2       ( T e n n .         1 9 9 4 ) ,             c e r t .           d e n i e d ,         5 1 3      U . S .        1 1 1 4 ,       1 1 5     S .         C t .

 4   9 0 9   ( 1 9 9 5 ) ;           S t a t e       v .     C a z e s ,               8 7 5       S . W . 2 d         2 5 3      ( T e n n .        1 9 9 4 ) ,         c e r t .

 5   d e n i e d ,       5 1 3       U . S .       1 0 8 6 ,           1 1 5         S .     C t .       7 4 3       ( 1 9 9 5 ) .

 6

 7                           A l l       m e m b e r s           o f         t h e         C o u r t       a g r e e         t h a t      c o n s i d e r a t i o n              o f         t h e

 8   f e l o n y - m u r d e r           c i r c u m s t a n c e                     w a s       e r r o r       u n d e r        S t a t e        v .     M i d d l e b r o o k s ,

 9   8 4 0   S . W . 2 d         3 1 7       ( T e n n .         1 9 9 2 ) ,               c e r t .       d i s m i s s e d             5 1 0     U . S .       1 2 4 ,       1 1 4         S .

10   C t .   4 8     ( 1 9 9 3 ) .             C o n s e q u e n t l y ,                     t h e       o n l y       v a l i d         a g g r a v a t i n g

11   c i r c u m s t a n c e           i s     t h e       d e f e n d a n t ' s                   p r e v i o u s           c o n v i c t i o n s           o f       f e l o n i e s

12   i n v o l v i n g       t h e       u s e       o f     o r         t h r e a t             o f     v i o l e n c e          t o      t h e     p e r s o n ,         u n d e r

13   T e n n .     C o d e       A n n .       §     3 9 - 1 3 - 2 0 4 ( i ) ( 2 ) .                           I n     s u p p o r t         o f     t h i s       a g g r a v a t i n g

14   c i r c u m s t a n c e ,           t h e       S t a t e           p r e s e n t e d               e v i d e n c e          o f      f o u r       p r e v i o u s

15   c o n v i c t i o n s :             t w o       a t t e m p t e d                 s e c o n d         d e g r e e         m u r d e r s ,           o n e     a g g r a v a t e d

16   r o b b e r y ,       a n d       o n e       s e c o n d           d e g r e e             b u r g l a r y .             D e s p i t e         t h e       n u m b e r           o f

17   o f f e n s e s ,       t h i s         i s     n o t       a       s t r o n g             c i r c u m s t a n c e               b e c a u s e       t h e       a t t e m p t e d

18   s e c o n d     d e g r e e         m u r d e r         c o n v i c t i o n s                     a n d     t h e       a g g r a v a t e d           r o b b e r y

19   c o n v i c t i o n         a l l       a r o s e       f r o m           a       s i n g l e         i n c i d e n t             o c c u r r i n g         o n     t h e         s a m e

20   d a t e .       T h i s         a g g r a v a t i n g               c i r c u m s t a n c e                 i s     f u r t h e r           t a i n t e d         b e c a u s e           t h e

21   S t a t e     i m p r o p e r l y             r e l i e d           u p o n           t h e       s e c o n d       d e g r e e         b u r g l a r y           c o n v i c t i o n ,

22   w h i c h     d i d     n o t       i n v o l v e           t h e         u s e         o r       t h r e a t       o f      v i o l e n c e          a s     r e q u i r e d             b y

23   t h e   s t a t u t e ,           a n d       t h u s ,           a s     a c k n o w l e d g e d                 b y     t h e       m a j o r i t y ,           w a s     n o t

24   a d m i s s i b l e .             T h e       S t a t e           h a s         n o t       c a r r i e d         t h e      b u r d e n        o f     s h o w i n g             t h a t ,

25   b e y o n d     a     r e a s o n a b l e             d o u b t ,               t h e       M i d d l e b r o o k s               e r r o r     d i d       n o t     a f f e c t

26   t h e   j u r y ’ s         d e c i s i o n           t o         i m p o s e           a     s e n t e n c e           d e a t h .

27




                                                                                                   - 2 -
 1                           I n         m y       v i e w ,         t h e       s e n t e n c e         o f       d e a t h       i s       d i s p r o p o r t i o n a t e .

 2   T h e     v i c t i m         i n         t h i s       c a s e         s u r p r i s e d         t w o       b u r g l a r s           i n     h e r       h o m e .           S h e

3    w a s     k i l l e d         i n s t a n t l y             w i t h         a     s i n g l e       g u n s h o t           w o u n d         t o     t h e       h e a d .         A n y

4    m u r d e r     i s     t r a g i c               a n d     d e s t r u c t i v e             i n         i t s     o w n     r i g h t .             N e v e r t h e l e s s ,

5    u n d e r     s t a t e         a n d         f e d e r a l             l a w     t h e     d e a t h         p e n a l t y           i s     r e s e r v e d           f o r     t h e

6    m o s t     c u l p a b l e               o f f e n d e r s .               C o n s i d e r i n g             t h e       c h a r a c t e r           o f     t h e

7    d e f e n d a n t       a n d             t h e     c i r c u m s t a n c e s               o f     t h e         c r i m e ,         t h i s       c r i m e       w a s       n o t

8    “ a m o n g     t h e         w o r s t           o f     t h e         b a d ”     f o r     w h o m         t h e       d e a t h         p e n a l t y         i s

 9   r e s e r v e d .             S t a t e           v .     N i c h o l s ,           8 7 7     S . W . 2 d           7 2 2 ,         7 4 4     ( T e n n .         1 9 9 4 ) ,

10   R e i d ,     J . ,     d i s s e n t i n g .                     I       w o u l d       h o l d         t h a t     t h e         s e n t e n c e         o f     d e a t h

11   u n d e r     t h e     f a c t s             o f       t h i s         c a s e     i s     e x c e s s i v e             a n d       d i s p r o p o r t i o n a t e               a n d

12   r e d u c e     t h e         s e n t e n c e             t o     l i f e         i m p r i s o n m e n t .

13

14                                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
15                                                                                                       R e i d , J .
16




                                                                                                 - 3 -